Employer and carrier appeal from a decision of the Workmen’s Compensation Board holding that the mother of the deceased employee was partially dependent upon him. Dependency is the only issue. At the time of the decedent’s death, claimant, mother, was divorced and had been residing with her three minor children, including decedent. She was receiving approximately $35 per week for the support of the children, no part of which was for her own support. She had to go to work to support herself. There is evidence that when decedent became 16 years of age and obtained employment he suggested that his mother quit her job and do the housekeeping and care for the family and that he would contribute toward her support. This was done. There is testimony that decedent actually did assist substantially in the expenses of the household by payments directly to his mother. We think the record presents nothing but a question of fact and that there is adequate evidence to sustain the finding of dependency. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Gibson and Herlihy, JJ.